Exhibit 10.5
BOWNE & CO., INC.
LONG-TERM PERFORMANCE PLAN
As Amended and Restated Effective December 31, 2008
Effective December 31, 2008, Bowne & Co., Inc., hereby amends and restates the
Long-Term Performance Plan (the “Plan”), first established November 1, 1996,
frozen effective December 31, 2005 and as it has been amended otherwise from
time to time. Amounts deferred and vested under the Plan prior to January 1,
2005 shall be grandfathered and therefore shall continue to be governed by the
terms of the Plan as in effect on October 3, 2004. Any amendments to the Plan on
or after October 4, 2004 will not affect the foregoing grandfathered amounts
unless specifically stated.
1) PURPOSE
The purpose of the Plan is to enable the Company, through awards of incentive
compensation, to attract and retain executives; to motivate these executives to
promote the long term growth and profitability of the Company; and to further
associate the interests of these executives with those of the Company’s
stockholders.
2) DEFINITIONS
“Award” shall mean the long term incentive award granted to a Participant for a
Performance Period under the Plan.
“Award Payment Date” shall mean, for each Performance Period, the date on which
the amount of the Award for that Performance Period would have been paid to the
Participant under Section 6 of the Plan, without regard to any election to defer
receipt of the Award made by the Participant under Section 8 of the Plan.
“Board of Directors” shall mean the Board of Directors of the Company.
“Change in Control” shall mean, in accordance with Section 409A of the Code, any
one of the following events:

  (a)   The date any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with Stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the Stock of the Company.     (b)   The date any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of Stock of the Company possessing 30 percent
or more of the total voting power of the Stock of the Company.

 



--------------------------------------------------------------------------------



 



  (c)   The date a majority of the members of the Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors before the date
of the appointment or election.     (d)   The date any one person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

Any determination of the occurrence of any Change in Control made in good faith
by the Board, on the basis of information available at the time to it, shall be
conclusive and binding for all purposes under the Plan.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation and Management Committee of the Board of
Directors.
“Company” shall mean Bowne & Co., Inc.
“Deferred Award Plan” shall mean the Bowne & Co., Inc. Deferred Award Plan.
“Disability” shall mean any one of the following:
(a) If a Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
(b) If a Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
(c) If a Participant is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
“Employee” shall mean any person (including an officer) employed by the Company
on a full-time salaried basis.
“Fair Market Value” shall mean the average of the highest and lowest sales
prices of stock reported as having occurred on the New York Stock Exchange(or
its successor)

2



--------------------------------------------------------------------------------



 



on the date of determination thereof (or, if the stock is not then traded on the
New York Stock Exchange, the mean between the highest and lowest sales prices
reported as having occurred on the principal market (as determined by the
Committee) on which the stock is then traded) or, if there is no such sale on
that date, then on the last preceding date on which such a sale was reported;
provided, however, that, if the stock has not been traded for ten trading days
or if there ceases to be a principal market for the stock of the Company, the
“Fair Market Value” of such stock shall be determined by the Committee in its
reasonable discretion, in accordance with the requirements of Section 409A of
the Code and in good faith.
“Participant” shall mean an Employee selected by the Committee to participate in
the Plan for a Performance Period.
“Performance Period” shall mean three consecutive calendar years or such other
period of time designated by the Committee with respect to which an Award shall
be earned.
“Plan” shall mean the Bowne & Co., Inc. Long-Term Performance Plan, as set forth
herein, as from time to time amended and in effect.
“Retirement” shall mean separation from service with the Company and its
affiliates after having reached age 60 or such earlier age as may be approved by
the Company in writing.
“Stock” shall mean shares of common stock of the Company.
3) ADMINISTRATION
The Plan shall be administered by the Committee, which shall have full authority
and discretion to interpret the Plan, to establish rules and regulations
relating to the Plan, to determine the criteria for eligibility to participate
in the Plan, to select Participants in the Plan, the performance targets under
the Plan and the amount of the Awards, and to make all other determinations and
take all other actions necessary or appropriate for the proper administration of
the Plan. The Committee shall interpret and administer the Plan in a manner that
will permit the Plan to comply with the requirements of Section 409A of the
Code, including the payment restrictions applicable to “specified employees” as
that term is defined in a resolution of the Board setting forth the definition
used by the Company to identify such employees in accordance with Section 409A
of the Code. The Committee’s interpretation of the Plan, and all actions taken
within the scope of its authority, shall be final and binding on the Company,
its stockholders, Participants, Employees, former Employees and beneficiaries.
No member of the Committee shall be eligible to participate in the Plan.

4)   ELIGIBILITY AND PARTICIPATION

3



--------------------------------------------------------------------------------



 



Participation in the Plan shall be limited to those Employees whom the Committee
shall select, on the basis of such Employees’ significant impact on the long
term success of the Company, to participate in the Plan for that Performance
Period.
5) ESTABLISHMENT OF GOALS; GRANT OF AWARDS
The Committee shall approve the level of performance goals which must be
achieved during a Performance Period in order for a Participant to earn an Award
payable under the Plan at the end of that Performance Period. Each Participant
selected by the Committee with respect to a particular Performance Period shall
be granted an Award for that Performance Period determined by the Committee in
its sole discretion.

6.   PAYMENT OF AWARDS

  (a)   Subject to the provisions of Section 7 and Section 8, each Participant
shall be eligible to receive after the close of a Performance Period cash or
Stock equal to the value of such Participant’s Award for that Performance
Period; provided, however, that no Participant shall receive more than 100% of
his or her target Award; provided, further, that in the event payment of an
Award, or a portion of an Award, would not be fully deductible, when paid by the
Company, under the Code, then payment for such Award, or the portion of such
Award which is not deductible, shall be mandatorily deferred pursuant to the
Deferred Award Plan and such Award or portion of such Award shall not be payable
pursuant to this Plan.     (b)   Subject to the provisions of Section 7 and
Section 8, an Award shall be paid in the calendar year following the close of a
Performance Period, unless the Participant has made an election under Section 8
to defer receipt of such Award.     (c)   In the event of a Change in Control,
the Committee, in its sole discretion, may terminate any or all active
Performance Periods with respect to any Participant and pay such Participant
cash or stock equal to the value of such Participant’s target Award for those
terminated Performance Periods.

7.   LIMITATIONS ON RIGHTS TO PAYMENT OF AWARDS

  a)   No Participant shall have any right to receive payment of an Award under
the Plan for a Performance Period unless the Participant remains in the employ
of the Company or any of its affiliates through the Award Payment Date. However,
in the event that, prior to the Award Payment Date, a Participant’s employment
with the Company and its affiliates terminates due to the Participant’s death,
disability or Retirement, the Participant (or, in the event of the Participant’s
death, the person or estate determined under Section 9) shall remain eligible to
receive a portion of the Award based on the amount of time the Participant was
employed during the Performance Period. Notwithstanding the preceding two
sentences, the Committee may, if in the reasonable opinion of the Committee
circumstances warrant such action, approve payment of an Award to a Participant
whose employment terminates

4



--------------------------------------------------------------------------------



 



prior to the Award Payment Date for reasons other than death or disability or
retirement. A payment made pursuant to this Section 7 shall be made in the
calendar year following the termination of employment.

  b)   Furthermore, no Participant shall have any right to receive payment of an
Award under the Plan if, subsequent to the commencement of the Performance
Period and prior to the Award Payment date, the Participant either (i) engaged
directly or indirectly, either personally or as an employee, agent, partner,
stockholder, officer or director of, or consultant to, any entity or person
engaged in any business in which the Company or any of its affiliates is
engaged, and, in the opinion of the Committee, such entity or person has engaged
in competition with the Company or any of its affiliates or (ii) at any time
divulged to any person or entity other than the Company or any of its
affiliates, any of the trade secrets, methods, processes or other proprietary or
confidential information of the Company or any of its affiliates. For the
purposes of this paragraph, a Participant shall be deemed not a stockholder of a
competing entity if the Participant’s record and beneficial ownership amount to
not more than one percent of the outstanding capital stock of any company
subject to the periodic reporting requirements of Section 13 or Section 15(d) of
the Securities Exchange Act of 1934, as amended.     c)   The Company may
postpone the issuance or delivery of Stock or payment of other benefits under
any Award if the Company reasonably anticipates that the delivery of such Stock
or payment of other benefits would violate any federal or state law, rule or
regulation and may require any Participant to make such representations, furnish
such information and comply with or be subject to such other conditions as it
may consider appropriate in connection with the issuance or delivery of Stock or
payment of other benefits in compliance with applicable laws, rules, and
regulations provided however that delivery of Stock or payment of other benefits
shall be made at the earliest date at which the Company reasonably anticipates
that such delivery of Stock or payment of other benefits will not cause a
violation of the applicable laws, rules and regulations.

8.   DEFERRAL OF PAYMENT AWARDS.

  a)   A Participant may, subject to the terms and conditions of this Section 8,
elect to defer payment of all or a portion of any Award which the Participant
might earn with respect to a Performance Period by completing the payment
deferral form prescribed by the Committee (the “Deferred Amount”). The Committee
may, at its discretion, provide that a percentage or percentages of amounts
voluntarily deferred pursuant to this Section 8 will be matched.     b)  
Payment Deferral Form. The payment deferral form shall include:

  (i)   the amount to be deferred;     (ii)   the period of deferral;     (iii)
  the period over which the payment is to be made; and

5



--------------------------------------------------------------------------------



 



  (iv)   an acknowledgement by the Participant that he or she will pay to the
Company any amount required to be withheld in order to comply with applicable
tax laws and regulations. In the event that the Participant does not make such
acknowledgement or does not pay the Company the required amount, the Company
shall have the right to deduct from the Deferred Amount and matching amount plus
or minus any earnings or losses any taxes or other amounts required by law to be
withheld.

  c)   Date of Election. An election to defer receipt of an Award shall be made
on or prior to the December 31 that immediately precedes the start of the
applicable Performance Period.     d)   Payment of Deferred Awards. The amount
deferred and the matching amount plus or minus any earnings or losses thereon
pursuant to Subsection (e) hereof will be paid (in cash or Stock, at the
Committee’s sole discretion) to the Participant (or, in the event of the
Participant’s death, the person or estate determined under Section 9), on the
date(s) specified in the deferral form prescribed by the Committee; provided,
however, that in the event a deferred Award or portion of an Award, when
payable, would not be fully deductible by the Company under the Code, then
subject to the requirements of Section 409A of the Code, payment for such Award
or portion of such Award will be mandatorily deferred hereunder until such time
as the Company may fully deduct payment for such Award, or portion of such
Award, pursuant to the Code.     e)   Earnings Credited on Deferred
Amounts/Matching Amounts. The Deferred Amount and the matching amount will be
credited with dividend equivalents and appreciate and depreciate in the same
manner as if it were Stock.     f)   Acceleration of Payment of Deferred Amount.

  (i)   At any time prior to complete payment of the Deferred Amount and
matching amount plus or minus any earnings or losses, the Company may, in its
sole discretion and in accordance with Section 409A of the Code, pay to the
Participant (or, in the event of the Participant’s death, the person or estate
determined under Section 9), an amount not greater than that portion of the
Deferred Amount plus or minus any earnings or losses that the Committee
determines, in its sole discretion, necessary to meet a severe financial
hardship arising from a sudden and unexpected illness, or accident of the
Participant or of a dependent (as defined in section 152(a) of the Code) of the
Participant or other similar unforeseeable circumstances. The payment shall be
made only in instances of hardship arising from causes beyond the Participant’s
control. The Participant shall apply in writing to the Committee for any
hardship payment under this subsection (i) and shall furnish the Committee such
information as the Committee deems necessary and appropriate to make its
determination.

6



--------------------------------------------------------------------------------



 



  (ii)   The entire Deferred Amount and the matching amount, plus or minus any
earnings or losses, shall become immediately payable in the event of a Change in
Control.

9.   DESIGNATION OF BENEFICIARY

A Participant may designate a person or persons as the beneficiary or
beneficiaries who, in the event of the Participant’s death prior to full payment
of any Award hereunder, shall receive payment of any Award due under the Plan.
Such designation shall be made by the Participant on a form prescribed by the
Committee. The Participant may at any time, change or revoke such designation. A
beneficiary designation, or revocation of a prior beneficiary designation, will
be effective only if it is made in writing on a form provided by the Company,
signed by the Participant and received by the Secretary of the Company (or the
Secretary’s designate). If the Participant does not designate a beneficiary or
the beneficiary dies prior to receiving any payment of an Award and/or Deferred
Amount and matching amount plus or minus any earnings or losses, such amount
shall be paid to the Participant’s estate.] If the beneficiary dies after
receiving any payment under this Plan, any amounts remaining to be paid shall be
paid to the beneficiary’s estate.

10.   CORPORATE CHANGE

If (i) the Company shall at any time be involved in a transaction described in
subsection (a) of Section 424 of the Code; (ii) the Company shall declare a
dividend payable in, or shall subdivide or combine, the Stock; or (iii) any
other event shall occur which in the judgment of the Committee necessitates
action by way of adjusting the terms of the outstanding Awards, including the
matching amount, the Committee shall forthwith take any such action as in its
judgment shall be necessary to preserve the Participant’s rights substantially
proportionate to the rights existing prior to such event. The judgment of the
Committee with respect to any matter referred to in this paragraph shall be
conclusive and binding upon each Participant.

11.   AMENDMENTS

The Board of Directors or the Committee may at any time amend (in whole or in
part) this Plan provided that no such amendment shall adversely affect an Award
previously granted.

12.   TERMINATION

The Board of Directors or the Committee may terminate this Plan (in whole or in
part) at any time. The termination shall not adversely affect an Award
previously granted and shall not accelerate the timing of a payment with respect
to an Award, unless such acceleration is permitted under Section 409A of the
Code.

13.   MISCELLANEOUS PROVISIONS

7



--------------------------------------------------------------------------------



 



  (a)   This Plan is not a contract between the Company and its Employees; it is
totally gratuitous on the part of the Company. No Employee or other person shall
have any claim or right to be granted an Award under this Plan. Neither the
establishment of this Plan, nor any action taken hereunder, shall be construed
as giving any Employee any right to be retained in the employ of the Company.  
  (b)   A Participant’s right and interest under the Plan may not be assigned or
transferred, except as provided in Section 9 hereof, and any attempted
assignment or transfer shall be null and void and shall extinguish the Company’s
obligation under the Plan to pay the Award and/or Deferred Amount and matching
amount plus or minus any earnings or losses with respect to the Participant.    
(c)   The Plan shall be unfunded except that the Company may establish a grantor
trust to assist it in meeting its obligations hereunder.     (d)   The Company
shall have the right to deduct from each Award and any Deferred Amount and
matching amount plus or minus any earnings or losses paid any taxes or other
amounts required by law to be withheld.     (e)   The Plan shall be construed,
interpreted and governed in accordance with the laws of the State of Delaware,
without reference to rules relating to conflicts of law.

14.   EFFECTIVE DATE

The Amended and Restated Plan shall be effective as of December 31, 2008.

8